Exhibit 10.07

LOGO [g90761img001.gif]

 

To:    Paul M. Mendlik From:    West Corporation Compensation Committee Date:   
January 28, 2008 Re:    2008 Compensation Plan – Exhibit A

The compensation plan for 2008 while you are employed as Chief Financial Officer
for West Corporation is outlined below:

 

1. Your base salary will be $450,000. Should you elect to voluntarily terminate
your employment, you will be compensated for your services as an employee
through the date of your actual termination per your Employment Agreement.

 

2. Effective January 1, 2008, you will be eligible to receive a performance
bonus based on EBITDA growth for West Corporation in 2008. EBITDA is defined as
earnings before interest, taxes, depreciation and amortization, minority
interest, and share based compensation. EBITDA for each quarter will be compared
to the same quarter in the previous year. Each $1M increase will result in a
$6,428 bonus. 75% of the quarterly bonus earned will be paid within thirty
(30) days from the end of the quarter. 100% of the total bonus earned will be
paid within thirty (30) days of the final determination of 2008 EBITDA.

Should EBITDA exceed $633M for the year, you will be eligible to receive $8,035
for every $1M of EBITDA above that threshold.

Please note that if there is a negative year-to-date profit calculation at the
end of any quarter, this will result in a “loss carry forward” to be applied to
the next quarterly or year-to-date calculation.

 

3. All Adjusted EBITDA objectives are based upon West Corporation operations and
will not include results derived from mergers or acquisitions unless
specifically and individually approved by West Corporation’s Compensation
Committee.

 

4. Your Compensation Plan for the year 2009 will be presented in December, 2008.

 

5. At the discretion of management, you may receive an additional bonus based on
the Company’s and your individual performance.

 

6. The benefit plans, as referenced in Section 7(i), shall include insurance
plans based upon eligibility pursuant to the plans. If the insurance plans do
not provide for continued participation, the continuation of benefits shall be
pursuant to COBRA. In the event Employee’s benefits continue pursuant to COBRA
and Employee accepts new employment during the consulting term, Employee may
continue benefits thereafter to the extent allowed under COBRA. In no event
shall benefits plans include the 401K Plan or the West Corp. 2006 Executive
Incentive Plan.

 

/s/ Paul M. Mendlik Employee – Paul M. Mendlik